FOSTER, Circuit Judge.
Appellant was indicted, together with Joe P. Cibello and Haskin W. Hancock, charged with unlawfully selling, dispensing, and distributing two ounces of morphine, from containers which were not the original stamped packages and did not have affixed thereto' appropriate tax-paid stamps, to W. D. Pord. The other two defendants were acquitted. Error is assigned to the refusal to direct a verdict in favor of appellant.
Without reviewing the evidence in its entirety, it is sufficient to say that the proof was positive as to an illegal sale of the morphine to Pord through Hancock, and that part of the money paid for it was found in the possession of appellant immediately thereafter. In addition, there was undisputed proof that appellant was in close association with Hancock at the time and place where the delivery of the morphine was made and had the opportunity to participate with him in delivering it to Pord. Hancock admitted the purchase of the morphine and delivery to Pord of part of it, but claimed it was bought for personal use and professed ignorance of the identity of the person from whom it was procured. Appellant did not testify. In the absense of any satisfactory explanation from appellant as to his actions in connection with the transaction, we think the evidence before the jury was sufficient to sustain the verdict.
The record presents no reversible error.
Affirmed. .